Case: 19-11381      Document: 00515854182         Page: 1     Date Filed: 05/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 7, 2021
                                  No. 19-11381                     Lyle W. Cayce
                               Conference Calendar                      Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Patricia Sanchez Tovar,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:19-CR-85-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Patricia Sanchez
   Tovar has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Sanchez Tovar has filed a response in which she


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11381     Document: 00515854182          Page: 2   Date Filed: 05/07/2021




                                   No. 19-11381


   plainly states her desire to withdraw her appeal. Sanchez Tovar’s motion for
   voluntary dismissal is GRANTED; counsel’s motion to withdraw is
   DENIED as moot; and the APPEAL IS DISMISSED. See Fed.
   R. App. P. 42(b); 5th Cir. R. 42.1.




                                        2